Exhibit 10.5

YUCAIPA ACQUISITION CORPORATION

9130 West Sunset Boulevard

Los Angeles, CA 90069

August 6, 2020

Yucaipa Acquisition Manager, LLC

9130 West Sunset Boulevard

Los Angeles, CA 90069

Ladies and Gentlemen:

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of
Yucaipa Acquisition Corporation (the “Company”) and continuing until the earlier
of (i) the consummation by the Company of an initial business combination and
(ii) the Company’s liquidation (in each case as described in the Registration
Statement) (such earlier date hereinafter referred to as the “Termination
Date”), Yucaipa Acquisition Manager, LLC (the “Sponsor”) shall take steps
directly or indirectly to make available to the Company certain office space,
secretarial and administrative services as may be required by the Company from
time to time, situated at 9130 West Sunset Boulevard, Los Angeles, CA 90069 (or
any successor location). In exchange therefore, the Company shall pay the
Sponsor a sum of $10,000 per month on the Effective Date and continuing monthly
thereafter until the Termination Date. The Sponsor hereby agrees that it does
not have any right, title, interest or claim of any kind (a “Claim”) in or to
any monies that may be set aside in a trust account (the “Trust Account”) that
may be established upon the consummation of the IPO and hereby irrevocably
waives any Claim it may have in the future as a result of, or arising out of,
any negotiations, contracts or agreements with the Company and will not seek
recourse against the Trust Account for any reason whatsoever.

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

The parties may not assign this letter agreement and any of their rights,
interests, or obligations hereunder without the consent of the other party.

This letter agreement shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles that will apply the laws of another
jurisdiction.



--------------------------------------------------------------------------------

This letter agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced to evidence
the existence of this letter agreement.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

Very truly yours, YUCAIPA ACQUISITION CORPORATION By:  

/s/ Ronald W. Burkle

Name:   Ronald W. Burkle Title:   President

 

AGREED TO AND ACCEPTED BY: YUCAIPA ACQUISITION MANAGER, LLC By:  

/s/ Robert P. Bermingham

Name:   Robert P. Bermingham Title:   Vice President and Secretary